Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species in the reply filed on 2/18/2021 is acknowledged.  
The traversal is on the ground(s) that there is no burden in searching a different manner.   This is not found persuasive because a device having a loop formed in another manner instead of being folded still read on the apparatus without reading on the method, thus the search for the folding process would require a different search than the apparatus. 
In regard to the applicant’s arguments that there is no burden in searching different connection means for the straps and non-obvious variants since these fasteners are not recited in claim 1, the examiner respectfully disagrees. Each fastener has its own unique search, and applicant cannot only look to claim 1 to determine what search is appropriate for examiner. If claim 1 is found to be allowable, and is generic to all embodiments, the non-elected species may be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 and 20 are withdrawn as being non-elected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: strap connector in claim 1, attachment mechanism in claims 3 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner believes the strap connector to be a loop, a releasable hook, a releasable latch, a releasable clasp, and a releasable fastener and the attachment mechanism to be a hook and loop fastener or buckle.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8,14,16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 16-19 recite “one of the” regarding numerous limitations. This language is confusing. Applicant should carefully check these to make sure they are in agreement throughout all of the claims. 
Claim 3 recites the limitation "the portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or hook and loop fasteners and, accordingly, the identification/description is indefinite.
Claim 6 recites “a belt and buckle mechanism”. It is unclear if applicant is claiming a belt, as it appears that the claimed strap is the belt of the belt and buckle mechanism and there is no description or reference numeral provided for a belt.
Claim 8 recites “a releasable latch, a releasable clasp, and a releasable fastener”. It is unclear what these requires as they are not described in the specification or shown in the drawings. 
Claim 14 recites “the cover is adapted to a visor”. It is unclear what this means. 
Claim 16, lines 9-10 recite “connected at a second end to the one of the top periphery”. Examiner presumes this should read – connected at a second end to other one of the top periphery --. 
Claim 16, line 11 recites “and another of the first strap”. Examiner presumes this should read – and the other of the first strap --. 
Claim 17 recites “further including”. Examiner presumes this should read – further includes --. 
Claim 19 is generally confusing and hard to follow. It is unclear which straps and connectors and their associated parts and configurations are being claimed. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: a releasable latch, a releasable clasp, and a releasable fastener must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-5, 9-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 2019/0160930 in view of Fuller 8,544,933. 
In regard to claim 1, Brown ‘930 discloses a cover for a vehicle comprising: 
A cover panel (2), the cover panel including a cover loop along a top periphery (31, shown below) forming a top cover loop and a cover loop along a bottom periphery (31, shown below) of the cover panel forming a bottom cover loop (note that “a top cover loop” is not limited to only one structure due to the transitional phrase “comprising”; for example, the top left section and the top right section of the top periphery can both be part of “a top cover loop” as claimed; an example of this would be standard claim language such as ‘the vehicle has a cover, wherein the cover includes a first cover on a driver side of the vehicle and a second cover on a passenger side of the vehicle’ for example).  
The top cover loop and the bottom cover loop each including a first cover opening.  

    PNG
    media_image1.png
    582
    676
    media_image1.png
    Greyscale


A first pole (23) and a second pole (24), the first pole being disposed through the top cover loop and the second pole being disposed through the bottom cover loop.
A first strap (4) including a first strap connector (loop) on a first end and a second strap connector (loop) on a second end of the strap, the first strap connector on the first strap (4) engaging the first pole (23) through the first cover opening and the second strap connector (loop) on the first strap (4) engaging the second pole (24) through the first cover opening of the bottom cover loop.
Wherein the engagement of the first pole (23) by the first strap connector (loop) on the first strap (4) through the first cover opening and the engagement of the second pole by the second strap connector on the first strap through the first cover opening of the bottom cover loop releasably secure the first strap to the cover panel.  
Brown ‘930 fails to disclose:
A second cover opening.
The first cover opening and the second cover opening of each of the top cover loop and the bottom cover loop being spaced apart from each other and with the first cover opening of each of the top cover loop and the bottom cover loop and the second cover opening of each of the top cover loop and the bottom cover loop being in general alignment with respect to each other.
A second strap.
Fuller ‘933 discloses:
A second opening (106, right).
The first opening  (106, left) and the second opening (106, right) of each of the being spaced apart from each other and with the first opening (106, left) and the second opening (106, right) being in general alignment with respect to each other.
A second strap (104A,104B, right).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Brown ‘930 to include a second opening spaced from the first and a second strap as taught by Fuller ‘933 in order to provide an increased holding ability. 
In regard to claims 3-5,9,11,13-15 Brown ‘930 discloses:  
Wherein at least one of the first strap connector (loop) or the second strap connector of the first strap (4) or the second strap is a strap loop formed by an end portion being folded back onto and connected by an integral/releasable attachment mechanism to the portion of the at least one of either the first strap adjoining the end portion. (paragraph [0022] states hook and loop fastener is used)
Wherein the strap loop loops around the first pole (23) through at least one of the first cover opening.  
Wherein the releasable attachment mechanism is a Velcro hook and loop fastener (paragraph [0022]).
Wherein a hook part of the Velcro hook and loop fastener is affixed to a side of the folded back portion of the first strap (4) facing the portion of the strap adjoining the end portion.
Wherein a loop part of the Velcro hook and loop fastener is affixed to a side of the portion of the at least one of either the first strap facing the end portion.
Wherein coupling and decoupling of the hook part of the Velcro hook and the loop fastener loop part of the Velcro hook and loop fastener releasably secures the strap (4) to the cover panel (2).  
Wherein the cover panel (2) is provided with graphics (at 28, paragraph [0025]).  
An attachment panel (28) attached to the cover panel (2), wherein the graphics on the cover panel are applied to the attachment panel (28).  
Pockets (53) for holding an object.  
Wherein the cover is adapted to mount to a visor of a vehicle: wherein the cover being positioned on a side of the visor that faces away from the vehicle when the visor is in use; and wherein the first and second straps being positioned on a side of the visor that faces a driver when the visor is in use, wherein the vehicle is a vehicle selected from the group consisting of motor vehicles, including cars, trucks, buses, motorcycles including mopeds and scooters, railed vehicles, including trains and trams, watercraft including ships and boats, amphibious vehicles including screw-propelled vehicle, hovercraft, aircraft including airplanes and helicopters, spacecraft, and wagons, bicycles, and carts including 
In regard to claim 10, Brown ‘930 discloses:
Sticker graphics, etchings, engraving, paintings, logos. 
Brown ‘930 fails to disclose:
Silk screened graphics, thermal printed graphics, and embroider graphics.  
However, as shown above, Brown discloses many different graphic preferences, and leaves an open ended “and the like”. As such, the examiner takes Official Notice it would have been obvious to one having ordinary skill in the art to use silk screen graphics, thermal printed, or embroider graphics as such are old and well known means of applying graphics to an item. 

In regard to claim 2, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In regard to claim 16, Brown ‘930 discloses a cover for a vehicle comprising: 
A cover panel (2), the cover panel (2) including a first cover loop along at least part of one of a top periphery (31, top), the cover loop including a first cover opening (shown above)
A first pole  (23), the first pole (23) being disposed through the first cover loop.
A first strap (4) being integrally or releasably connected at a first end to the top periphery of the cover panel and being integrally or releasably connected at a second end to the bottom periphery of the cover panel.
The first strap (4) being releasably connected by a first strap connector (loop) at a second end to the bottom periphery of the cover panel;
Wherein the first strap connector (loop) engages the first pole (23) through the first cover opening of the first cover loop.
Wherein the engagement of the first pole by the first strap connector releasably secures the first strap to the cover panel.  
Brown ‘930 fails to disclose:
A second strap being integrally or releasably connected at a first end to one of the top periphery and the bottom periphery of the cover panel and
Fuller ‘933 discloses:
A second strap (104A,104B, right) being integrally or releasably connected at a first end to one of the top periphery and the bottom periphery of the cover panel and.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Brown ‘930 to include a second strap as taught by Fuller ‘933 in order to provide an increased holding ability. 
In regard to claims 17-19, Brown ‘930 as modified by Fuller ‘933 discloses:
Wherein the first cover loop further including a second cover opening (106, as taught by Fuller ‘933 to have a second strap it would require a second opening)
Wherein the first integrally or releasably connected end of the one of the first strap (4) is releasably connected by a second strap connector  (loop) to the one of the top periphery of the cover panel.
Wherein the second strap connector engages the first pole (23) through the second cover opening of the first cover loop; wherein the engagement of the first pole (23) by the second strap connector releasably secures the second strap (as taught by Fuller ‘933) to the cover panel.  
Wherein the cover (2)  further including a second cover loop along at least part of the bottom periphery (31, bottom) of the cover panel, the second cover loop including a first cover opening (as shown above), the first cover opening of each of the first cover loop and the second cover loop being in general alignment with respect to each other.
Wherein the cover includes a second pole (24), the second pole being disposed through the second cover loop.
Wherein the first integrally or releasably connected end of the second strap (as taught by Fuller ‘933) is releasably connected by a second strap connector to the other one of the top periphery and the bottom periphery of the cover panel.
Wherein the second strap connector engages
Wherein the first cover loop includes a second cover opening (106, as taught by Fuller ‘933).
Wherein the another first integrally or releasably connected end of the second strap (as taught by Fuller ‘933) is releasably connected by a second strap connector (loop, as taught by Brown ‘930) at the another end to the one of the top periphery and the bottom periphery of the cover panel.
Wherein the second strap connector engages the first pole (23, Brown ‘930) through the second cover opening of the first cover loop.
Wherein the engagement of the first pole (23, Brown ‘930) by the second strap connector releasably secures the second strap to the cover panel.
Wherein the cover further includes a second cover loop along at least part of another of the top periphery of the cover panel (2, Brown ‘930).
The second cover loop including a first cover opening and a second cover opening, the first cover opening and the second cover opening of each of the first cover loop and the second cover loop being spaced apart from each other and with the first cover opening of each of the first cover loop and the second cover loop and the second cover opening of each of the first cover loop and the second cover loop being in general alignment with respect to each other.
Wherein the cover includes a second pole (24), the second pole being disposed through the second cover loop; wherein the first integrally or releasably connected end of the another of the first strap and the
Wherein the third strap connector (loop) engages the second pole (24) through the first cover opening of the second cover loop.
Wherein the engagement of the second pole (24)  by the third strap connector (loop) releasably secures the first strap (4) to the cover panel.
Wherein the second integrally or releasably connected end of the one of the  first strap and the second strap is releasably connected by a fourth strap connector to the second cover loop.
Wherein the fourth strap connector  engages the second pole (24) through the second cover opening of the second cover loop; wherein the engagement of the second pole by the fourth strap connector releasably secures the second strap to the cover panel  
As best understood, claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 2019/0160930 and  Fuller 8,544,933 as applied to claim 9 and further in view of Arnold 9,707,828. 
In regard to claim 12, Brown ‘930/Fuller ‘933 fail to disclose:
Wherein a light unit is adapted to the cover panel, the light unit configured to provide lighting to the cover panel.  
Arnold ‘828 discloses:

Wherein a light unit is adapted to the cover panel, the light unit configured to provide lighting to the cover panel.  (column 2, lines 58-63)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of  Brown ‘930/Fuller ‘933 to include a light unit as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL P CAHN/Primary Examiner, Art Unit 3634